                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                           No. 08-CR-2026-CJW-MAR

vs.
                                                      MEMORANDUM
MICHAEL D. SAMPSON, JR.,                            OPINION AND ORDER
              Defendant.

                            ____________________________

                                 I.   INTRODUCTION
       This matter is before the Court on defendant’s Motion for Compassionate Release
filed on June 30, 2020. (Docs. 108, 109, 110). On July 6, 2020, the government timely
filed a resistance. (Doc. 111). On July 13, 2020, defendant timely filed a reply. (Doc.
112). For the following reasons, the Court denies defendant’s motion.
                           II.   RELEVANT BACKGROUND
       On February 3, 2008, defendant sent two emails from his jr54racer@aol.com
account to unidentified recipients. (Doc. 66, at 7). Both emails included the same
attachment named 11Best.mp3, which contained a 16-second video of an adult male
having sexual intercourse with his prepubescent daughter between the ages of four and
six. (Id.). The video was from a known series of child pornography. (Id.). Defendant’s
emails were intercepted and reported by America Online (“AOL”). (Id.). On March
25, 2008, officers executed a search warrant at defendant’s residence and discovered
several desktop computers, laptop computers, and computer towers, as well as a
disposable camera, CDs, floppy disks, and cassettes, some of which contained
pornography. (Id., at 8). Officers also seized a 12-gauge shotgun. (Id.). On March 25




      Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 1 of 11
and May 13, 2008, officers interviewed defendant. (Id.). Defendant admitted he owned
the email jr54racer but denied that he uploaded the 11Best.mp3 video to AOL.1 (Id.).
He admitted only to receiving the video, watching it, and then deleting it.             (Id.).
Defendant also admitted to sending images to a woman in Missouri, C.M., via Yahoo!
Photos and searching for “teen porn” on LimeWire. (Id.). Officers later interviewed
C.M. and found that one of the images defendant sent her was child pornography
involving a prepubescent female. (Id.). Officers ultimately found a total of 889 images
of bestiality and/or bondage and 29 images of child pornography on defendant’s
computer.2 (Id., at 9). Of the latter, nine images depicted prepubescent children. (Id.).
All 29 images of child pornography were uploaded to defendant’s Yahoo! Photos account.
(Id.).
         On October 21, 2008, a grand jury issued an Indictment charging defendant with
two counts of interstate transportation of child pornography in violation of Title 18,
United States Code, Sections 2252A(a)(1) and 2252A(b)(1) (“Count 1 and Count 2”),
one count of possession of child pornography in violation of the same sections (“Count
3”), and one count of possession of a firearm by a felon in violation of Section 924(d)(1)
and Title 28, United States Code, Section 2461(c) (“Count 4”). (Doc. 1). On October
22, 2008, officers arrested defendant. (Doc. 12). On October 23, 2008, defendant


1
  Defendant’s continued denial that he possessed or transported the 11Best.mp3 file appears to
be based on the fact that the file was saved as 48607.10741.1789_1.mpg and
48607.10590.8823_1.mpg on his computer. (Doc. 66, at 7). Both files on his computer,
however, contained the same video which itself was originally titled 11Best.mp3 or 11best.mpg.
(Id.).
2
 Defendant notes that “several hundred more images of child pornography” were found on his
devices. (Doc. 109, at 15). Although the PSR is somewhat unclear, it appears only 29 of the
889 images found contained child pornography. (Doc. 66, at 9).




                                              2

     Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 2 of 11
pleaded not guilty and was detained. (Doc. 8). On January 13, 2009, defendant changed
his plea to guilty on Counts 2 and 4 pursuant to a plea agreement with the government.
(Docs. 44 & 44–1). On January 28, 2009, the Court accepted defendant’s plea. (Doc.
46). On May 11, 2009, defendant moved to withdraw his guilty plea. (Doc. 52). On
May 22, 2009, the Court held a hearing on defendant’s motion. (Doc. 58). 3 On June
29, 2009, the Court denied defendant’s motion. (Doc. 68).
       On June 22, 2009, the United States Probation Office filed defendant’s PSR.
(Doc. 66). Defendant was, at that time, 37 years old. (Id., at 2). Defendant described
his childhood as good, noting that his parents were close and loving. (Id., at 37). He
graduated high school. (Id., at 42). Defendant had a consistent but highly episodic
employment history in mechanics and transportation. (Id., at 43–44). Defendant had a
teenage daughter from a prior relationship whom he had not seen in seven years. (Id.,
at 38). Defendant had a 14-year-old daughter and six-year-old son from his current
relationship. (Id.). His girlfriend also had two teenage daughters, an eight-year-old
daughter, and a three-year-old son from a prior relationship. (Id.). Defendant reported
that his girlfriend’s ex-boyfriend sexually abused three of the girls in the past. (Id.).
       Defendant’s criminal history began at age 31 with a burglary conviction for kicking
in the door to his ex-girlfriend’s house, demanding the return of his daughter, and hitting
his ex-girlfriend. (Id., at 36). That same year, defendant was convicted of indecent

3
  At that hearing, defendant asserted actual innocence. (Doc. 62, at 4). He testified that, after
receiving the draft presentence investigation report (“PSR”), he “found out some information
that [he] did not know” when he pleaded guilty. (Id.). Defendant claimed he had never heard
of the 11Best.mp3 video, he was not on the computer when it was sent, and he had not sent all
the pictures alleged to C.M. (Id., at 4–6). He argued sharing child pornography with C.M.
over the internet was not transportation but was instead “like open[ing] a book and show[ing]
somebody” pornography. (Id., at 10). He claimed he obtained CDs from a repossessed truck
and kept them because they could be reused but disposed of several of them once he found they
contained child pornography. (Id., at 8). He also testified that he pleaded guilty to the firearm
offense “[b]ecause it was included [i]n the plea agreement.” (Id., at 7).




                                               3

     Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 3 of 11
solicitation of a minor. (Id., at 36). There, defendant used the screenname jr54racer to
talk in a roleplaying chatroom with an undercover officer identifying as a 15-year-old
girl. Defendant agreed to drive from Iowa to Missouri to meet and have sex with the
purported 15-year old. (Id., at 37). Defendant was arrested upon arriving at the agreed-
upon location. (Id.). Defendant spent two months in jail for this offense. (Id., at 36).
       Defendant suffered from deep vein thrombosis (“DVT”) in both legs and
pulmonary embolism (“PE”) “which reduce[d] his oxygen capacity.” (Id., at 38). He
was also treated for shortness of breath related to his PE. (Id.). Although defendant
reported no mental health concerns, he received a sex offender evaluation in 2005 and a
psychosexual evaluation in 2007. (Id., at 39). These reports noted some depression and
some of defendant’s sexual history. (Id.). Defendant reported that he first had sexual
contact when he was in his early teens with a female of the same age. (Id.). He reported
he also had encounters with females six or seven years older than he was. (Id.). He
reported having an approximate total of 25 sexual partners throughout his life. (Id.).
Defendant acknowledged his prior solicitation of a minor but felt that he “got screwed”
and should not have been convicted of any crime. (Id., at 39–40). Defendant described
his solicitation of sexual partners on the internet as a “buffer” to avoid being hurt and
described how persons identifying themselves as minors would send pictures to him
through chatrooms. (Id., at 41). The report concluded defendant had a sexual interest
in both adolescent and adult females and doubted the veracity of some of his interview
answers. (Id., at 40). The report found he was a moderate risk to reoffend but that he
“fail[ed] to appreciate the wrongfulness of his conduct and how his actions are
inappropriate behaviors.”      (Id.).   Another report concluded defendant did not take
“accountability for his problems” and was not “amenable to treatment” due to a lack of
introspection. (Id., at 42).




                                              4

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 4 of 11
       On July 24, 2009, the Court sentenced defendant. (Doc. 76).4 Defendant was in
criminal history category II with a total offense level of 35, yielding an advisory guideline
range of imprisonment of 188 to 235 months followed by five years to life on supervised
release on Count 2 and, given the mandatory minimum sentence, 120 months’
imprisonment followed by two to three years on supervised release on Count 4. (Doc.
66, at 46). The Court sentenced defendant to 188 months’ imprisonment on Count 2 and
120 months’ imprisonment on Count 4 to be served concurrently followed by twenty
years’ supervised release on Count 2 and three years’ supervised release on Count 4 to
be served concurrently. (Doc. 77). On August 3, 2009, defendant timely appealed his
sentence. (Doc. 79). On May 26, 2010, the Eighth Circuit Court of Appeals affirmed.
(Doc. 95). Defendant is currently incarcerated at FCI Butner Low with a projected
release date of February 27, 2022. (Doc. 109, at 2).
                  III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”       A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or



4
 At sentencing, defendant again argued he did not send the 11Best.mp3 video. (Doc. 84, at 17).
He also suggested his email may have been hacked. (Id.).




                                              5

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 5 of 11
      (ii) the defendant is at least 70 years of age, has served at least 30 years in
      prison, pursuant to a sentence imposed under section 3559(c), for the
      offense or offenses for which the defendant is currently imprisoned, and a
      determination has been made by the Director of the [Bureau of Prisons] that
      the defendant is not a danger to the safety of any other person or the
      community, as provided under section 3142(g);
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
      The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines
section discussing compassionate release. See USSG §1B1.13; see also United States v.
Rivernider, No. CR10-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). USSG
Section 1B1.13 provides extraordinary and compelling reasons exist when the defendant
is (1) suffering from a terminal illness; (2) suffering from a serious physical or medical
condition, a functional or cognitive impairment, or physically or mentally deterioration
due to aging which substantially diminishes the defendant’s ability to care for themselves
within the facility and from which the defendant is not expected to recover; (3) at least
65 years old, experiencing serious deterioration due to age, and has served at least 10
years or 75 percent of their sentence; (4) experiencing a change in family circumstances,
namely the death or incapacitation of the caregiver of the defendant’s minor child or the
incapacitation of the defendant’s spouse who now requires the defendant’s care; (5) some
other extraordinary and compelling reason as determined by the Director of the Bureau
of Prisons (“BOP”).
      Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United




                                            6

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 6 of 11
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
                                 IV.    DISCUSSION
      A.     Exhaustion of Administrative Remedies
      Section 3582(c)(1)(A) states a court may reduce a term of imprisonment after the
defendant exhausts all administrative remedies within the BOP or after “the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier[.]”   This Court has held that defendants are not required to
administratively appeal a warden’s denial and may fulfill the exhaustion requirement of
Section 3582(c)(1)(A) by waiting 30 days from the date the warden receives their request
before filing a motion in the courts. See Burnside, 2020 WL 3443944, at *4–7.
      On April 8, 2020, defendant submitted a request for release to the warden of his
facility. (Doc. 109–1, at 1). On April 15, 2020, the warden denied his request. (Id., at
2). Because 30 days have elapsed since defendant submitted his request to the warden,
the Court finds he has fulfilled the exhaustion requirement of Section 3582(c)(1)(A).
      B.     Extraordinary and Compelling Reason
      Defendant argues an extraordinary and compelling reason for release is present
because his medical conditions put him at a high risk of severe complications and death
if exposed to COVID-19. (Doc. 109, at 10–15). Defendant cites his obesity, DVT, sleep
apnea, and histories of asthma and PE. (Id., at 10). Notably, defendant contracted
COVID-19 in early June 2020 but had no symptoms other than briefly losing his sense
of taste and smell. (Id., at 11). Defendant is incarcerated at FCI Butner Low, which is
currently one of the hardest stricken BOP facilities with more than 400 positive cases




                                           7

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 7 of 11
among the inmate population, one positive cases among the staff, sixteen inmate deaths,
and one staff death. COVID-19, BOP, https://www.bop.gov/coronavirus/. Including
the 244 inmates now recovered, more than half of FCI Butner Low’s inmates have
contracted COVID-19. Id.
       The presence of COVID-19 at a defendant’s specific facility or within the BOP
generally can constitute an extraordinary and compelling reason for compassionate
release if the defendant is particularly susceptible to COVID-19 due to their age or
underlying health conditions. See Burnside, 2020 WL 3443944, at *7 (compiling cases);
see also People Who are at Increased Risk for Severe Illness, CDC, https://www.cdc.-
gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-risk.html.
       Defendant is 49 years old. (Doc. 66, at 2). His last recorded body mass index
(“BMI”) of 41.5 in December 2019 puts him in the CDC’s risk category for obese
persons with a BMI in excess of 30. (Doc. 109–1, at 21). Notably, defendant’s weight
was trending downward at that time. (Id., at 23, 77) (noting reduced BMI and weight
loss over recent months). He continues to suffer from DVT for which he receives
medication. See, e.g., (Id., at 5). As a result of his sleep apnea, he uses a CPAP machine
when he sleeps, which he “tolerat[es] well.” (Id., at 18). The record notes he is
prescribed an inhaler as needed for his asthma as well as a nasal spray. See, e.g., (Id.,
at 18, 22). He also takes medication for his PE. (Id., at 76). Records indicate defendant
does not suffer from any shortness of breath, that his respiration is within normal limits,
and that his lungs sound clear. (Id., at 7, 12, 19–20, 29, 32, 70, 73, 89, 90, 97). Thus,
although defendant has some circulatory and respiratory issues, they do not appear to be
particularly serious.
       This Court and other courts have denied compassionate release when the defendant
had only an asymptomatic or minor case of COVID-19 with no indication that the
defendant’s health will deteriorate in the future. United States v. Seeman, No. 18-CR-




                                            8

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 8 of 11
101-CJW-MAR-1, (N.D. Iowa July 21, 2020) (Doc. 60, at 9–10) (“Even when he had
COVID-19, defendant experienced little more than a dry cough and some fatigue. . . .
[T]he Court has little reason to believe his illness would be significantly greater than it
was the first time.”); United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL
2773477, at *2 (D. Nev. May 28, 2020) (denying release in part because the defendant
was asymptomatic during his bout of COVID-19); United States v. Eddings, No. 2:09-
cr-00074-JAM-AC, 2020 WL 2615029, at *2 (E.D. Cal. May 22, 2020) (denying release
because the defendant suffered no complications from COVID-19 despite his asthma,
hypertension, and obesity); see also United States v. Rachal, No. 16-10043-NMG, 2020
WL 3545473, at *2 (D. Mass. June 30, 2020) (granting release despite the fact that the
defendant was currently positive for COVID-19 due to the possibility that his condition
may worsen rapidly in the future). Here, although defendant has some health conditions
which elevate his risk during the pandemic, he suffered very minor complications from
COVID-19. The Court has no reason to believe he would suffer significantly more severe
complications if he were to become infected again. Thus, although defendant has some
elevated risk and is incarcerated at a facility with a high exposure rate, the record shows
his overall risk of severe complications is low.
       Thus, the Court finds defendant has not presented an extraordinary and compelling
reason for release and denies his motion on this basis. In the alternative, the Court will
independently discuss the Section 3553(a) factors as if defendant had presented an
extraordinary and compelling reason for release.
       C.     Section 3553(a) Factors and Danger to Community
       Defendant argues the Section 3553(a) factors favor release. (Doc. 109, at 15–16).
Guideline Section 1B1.13(2) provides compassionate release is appropriate only when
“the defendant is not a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a court to consider




                                            9

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 9 of 11
the factors set forth in Title 18, United States Code, Section 3553(a) before granting
compassionate release. Section 3553(a) requires the Court to consider: (1) “the nature
and circumstances of the offense and the history and characteristics of the defendant;”
(2) the need for the sentence to reflect the seriousness of the offense, promote respect for
the law, provide just punishment, and provide rehabilitative opportunities and care to the
defendant; (3) the kinds of sentences available; (4) the sentencing range as set by the
USSG; (5) any pertinent policy by the United States Sentencing Commission; (6) the need
to avoid unwarranted sentencing disparities among similarly situated defendants; and
(7) the need for restitution to any victims.
       Defendant’s underlying offense is serious. He sent a video and images of child
pornography over the internet. He possessed other images of child pornography as well.
The video and many of the images involved prepubescent children. He actively searched
for and shared these images. He consistently denied that he sent the video at issue despite
evidence to the contrary.       He also consistently denied that he transported child
pornography, arguing that uploading and sharing the photos did not qualify as
transportation.   Defendant’s repeated denials are consistent with his psychological
evaluations which indicated he failed to appreciate the wrongfulness of his actions. His
denials at the time of sentencing are also consistent with his failure to accept responsibility
for his prior solicitation of a child offense.
       The Court acknowledges that defendant has taken some classes, held employment,
and had no significant disciplinary issues while incarcerated. (Doc. 109–1, at 131–34).
Defendant has also served nearly 85 percent of his sentence. (Doc. 109, at 16). The
aggravating facts of his underlying offense and his prior failures to accept responsibility,
however, outweigh these mitigating facts. This is particularly true when defendant




                                                 10

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 10 of 11
requests the Court release him to a home directly across from a playground where
children would likely be present on a frequent basis. 5 (Doc. 110).
       Thus, the Court finds, on balance, that the 3553(a) factors do not warrant release
and denies defendant’s motion on this basis.
                                    V.     CONCLUSION
       Defendant has failed to identify an extraordinary and compelling reason for release
or show that the 3553(a) factors favor release. Thus, for the reasons discussed above,
defendant’s Motion for Compassionate Release is denied. (Doc. 108). Defendant must
serve the remainder of his term of incarceration as previously directed. (Doc. 77).
       IT IS SO ORDERED this 22nd day of July, 2020.



                                            _________________________
                                            C.J. Williams
                                            United States District Judge
                                            Northern District of Iowa




5
  The playground at issue, Fullerton Park in Evansdale, Iowa, is a small, triangular plot of land
in a residential neighborhood with playground equipment on a woodchip bed in the center.
Fullerton Park, City of Evansdale, https://evansdale.govoffice.com-/index.asp?SEC=C7C735-
03-225C-4C26-881E-57683BFF8EBE&Type=GALLERY. Whether defendant’s residence
near this park is barred under Iowa law or not (Doc. 110), placing him there presents an obvious
risk of repeated criminal conduct.




                                               11

    Case 6:08-cr-02026-CJW-MAR Document 113 Filed 07/22/20 Page 11 of 11
